Title: From Thomas Jefferson to André Limozin and Others, 28 October 1787
From: Jefferson, Thomas
To: Limozin, André,et al.



Sir
Paris Octob. 28. 1787

I have the honor to inform you that declarations on the part of France and England for the continuance of peace were signed last night at Versailles, of which be so good as to notify the citizens of the U.S. concerned in commerce at your port, for their future government.
I have the honor to be sir your most obedt. & most hble. Servt.,

Th: Jefferson

